Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 2 is confusing. First, claim 1 requires to have a sealed portion (a potting adhesive) for sealing a top side of the mounting cavity, however, claim 2 recites “ a receiving cavity with an opening” which is not clear because the opening is sealed, and it is no longer considered as an opening. Clarification is required. Second,  claim 2 recites “the mounting cavity is wholly or partially inserted into the receiving cavity” (emphasis added) is vague. See https://www.merriam-webster.com/dictionary/cavity that is a hollow place. Thus, it is not clear what it means a hollow place inserted into another hollow place or “the mounting cavity is wholly or partially inserted into the receiving cavity”. Is Applicant trying to claim “the mounting cavity is wholly or partially within the receiving cavity”, right?

Claim 9 recites “the top end of the mounting cavity has an opening” which is unclear and confusing. Claim 1 recites a sealed portion on a top side of the mounting cavity which is sealed, thus, it is not clear because the opening is sealed, and it is no longer considered as an opening. Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (US 2016/0001615).
Regarding claim 1, as the claim is written, Applicant loosely claim a lid without proving any guidance to appreciate a type of a lid that is used for, until claim 14 recites “a cooker”, therefore, Arai shows a lid (14, Figures 1-3, that covers a circuit board 12), comprising:
a lid body (a body of the lid):
a circuit board (12, paras. 5-6 “wireless”) for wireless transmission; and
a first lid part (Figure 3 below), wherein the lid body is provided with the circuit board (Figure 3) and wherein the lid body including the first lid part is provided with a mounting cavity for mounting the circuit board (Figure 2 shows the circuit board 12 in a cavity and then is sealed by a potting compound 120), and has a sealed portion on a top side of the mounting cavity (Figure 2), the circuit board is fixedly mounted in the mounting cavity by means of a potting adhesive (120) provided on a top end of the circuit board (see Figure 3, the potting compound is surround from end to end of the circuit board 12).

    PNG
    media_image1.png
    390
    816
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 204970797 and Translation) in view of Arai.
Regarding claim 1, Yang shows a lid (2, Figure 1), comprising:
a lid body (a body of the lid 2);
a circuit board for wireless transmission (10, Figure 6); and
a first lid part (4, Figure 6), wherein the lid body is provided with the circuit board (Figure 6), and wherein the lid body including the first lid part is provided with a mounting cavity for mounting the circuit board (Figure 6 below shows a cavity for receiving the board 10), and has a sealed portion on a top side of the mounting cavity, the circuit board is fixedly mounted in the mounting cavity (by a fixed cover 11 having two screws 12), and the mounting cavity is potted by means of a potting adhesive (a soft silicon sheet 8 made of opaque silica gel, which has a certain degree of adhesive or sticky) and the opening is sealed (the soft silicon sheet 8 is for partially sealed the opening. See the 2nd and 3rd paras of the last page of the Translation and Figures 1-6). 
However, Yang fails to discuss the potting adhesive provided on a top end of the circuit board.
Arai shows the wireless device that has the lower body or the lid (14), wherein the lid has the circuit board (12) for wireless transmission (Paras. 5-6), which is fixedly secured in the lid by a potting adhesive or a potting compound (120, Figures 2-3) around the circuit board as seen in Figure 3.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the lid part of Yang to have a potting adhesive or a potting compound, as taught by Arai, in order to provide protection electric components or the circuit board (Paras 7-8 of Arai).
Regarding claim 2, as best understood, the modified lid of Yang shows that a receiving cavity with an opening in a lower portion of the receiving cavity (see a cover 11 in  Figure 11 having an opening or slots 11e and 11d) is provided on a lower surface of a top wall of the lid body (Figure 1, the cover is hinged on a lower surface of the lid 2), the opening of the receiving cavity is lower than the lower surface of the top wall of the lid body (see Figure 1, the cover 4 is lower than the lid body 2), and the mounting cavity (of the cover 11) is wholly or partially inserted into the receiving cavity (see Figure 6, the cover 11 is inserted into the cover 4).


    PNG
    media_image2.png
    567
    871
    media_image2.png
    Greyscale

Regarding claim 7, Yang shows that the circuit board is vertically mounted in the mounting cavity (see Figure 1, the cover having the circuit board is vertically mounted).
Regarding claim 8, Yang shows that a component having a relatively low temperature resistance (Figure 3, any part is away the circuit board 7 because it intrinsically generates heat, for example buttons 10a) and a component having a relatively high temperature resistance (socket 10c) are mounted vertically on the circuit board (Figures 1 and 3), and the component having a relatively high temperature resistance is mounted vertically above the component having a relatively low temperature resistance (Figures 1 and 3).
Regarding claim 9, as best understood, Yang shows that a top end of the mounting cavity has an opening being sealed by the potting compound or potting adhesive (see figure 6 above, the opposite end is a top end being an opening and the modification in claim 1 above).
Regarding claim 10, the modified lid of Yang shows all of the limitations as stated above including that the circuit board is mounted in the mounting cavity. It is not clear the minimum distance between the highest end surface of the circuit board and an upper end surface of the mounting cavity is 3 mm, but it is well known to change the size of the circuit board or the mounting cavity depend on cooker sizes. A large cooker can have more room or cavity for receiving a large circuit board and a small cooker can have a small room or cavity for receiving a small circuit board (compact size), therefore, varying sizes of cavity and circuit boards are well known and a well understood results effective variable.  It would have been obvious to one of ordinary skill to have changed the size of the board or the receiving cavity to meet the distance “3mm” for meeting the demanding markets.  In re Rose, 105 USPQ 237 (CCPA 1955). The purpose of changing the size would be to market’s demands (large cookers or compact cookers).
Regarding claim 11, the modified lid of Yang shows that the mounting cavity is provided at a side portion of the lid body (Figure 1).
Regarding claim 12, the modified lid of Yang shows that at least one guide groove (slots11e, 11d) is provided in the mounting cavity, and an edge of the circuit board is mated with the guide groove (this slots are for circuit boards).
Regarding claim 13, the modified lid of Yang shows all of the limitations as stated above including the potting adhesive (see the modification of claim 1 above), and the potting adhesive includes a two-liquid mixed hardening potting adhesive (Para. 39 of Arai).
Regarding claim 14, the modified lid of Yang shows that the lid body of a cooker (Figure 1) that has a pot body used in cooperation with the lid body. 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Arai and Kim (US 2019/0008310).
Regarding claim 3, the modified lid of Yang shows all of the limitations as stated above including that the lid body comprises a pot lid (Figure 1,  this lid 2 is for a pot 1) and a surface lid (a liner, about  the 3rd paragraph of page 12) which is unclear its structures.
Kim shows a liner or a surface lid (10b, Figure 1), wherein the surface lid comprises a surface lid top wall (Figure 1) and a surface lid side wall (peripheral wall, Figure 1) extending downwardly from an edge of the surface lid top wall (Figure 1), the surface lid covers a pot lid inside (10a, Figure 1), the surface lid top wall is provided with a stopping rib extending downwardly (Figure 1 below shows many ribs extends downwardly), and two sides of the stopping rib are respectively connected with the surface lid side wall (Figure 1, all sides of the ribs are connected to the surface lid inside wall).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the liner or the surface lid of Yang to have a surface lid, as taught by Kim, in order to provide an obvious features of a lid of a cooker.
Doing so, the receiving cavity is formed between the stopping rib and the surface lid side wall because Yang shows the cover (4) that is between the lid and the body of the pot as seen in Figure 1 of Yang.

    PNG
    media_image3.png
    346
    687
    media_image3.png
    Greyscale

Regarding claim 4, the modified lid of Yang shows that the lid body further comprises an inner lid (80), the mounting cavity is provided on the inner lid (see the discussion in claim 3, the cover 4 is between on the lid and the cooker body, therefore, the mounting cavity is “hanged” on the inner lid), the pot lid comprises a pot lid top wall and a pot lid side wall extending downwardly from an edge of the pot lid top wall (see the lid 10a, Figure 1), the inner lid is sleeved on an outer side of the pot lid side wall, the surface lid side wall is fixedly connected with the inner lid (Figure 1), and the surface lid covers the pot lid and the inner lid inside (Figure 1).
Regarding claim 5, the modified lid of Yang shows that the lid body further comprises a mounting box (where the hinge of the cover 4 of Yang), the mounting cavity is provided in the mounting box (Figure 1 of Yang), and the mounting box is fixedly mounted between the surface lid and the pot lid (Figure 1 of Yang and see the discussion of claims 3-4).
Regarding claim 6, the modified lid of Yang shows that the mounting cavity comprises a protruding portion (hinges of the cover 4 of Yang) protruding towards the center of the pot lid, and the receiving cavity is provided with an opening corresponding to the protruding portion (see Figure 6 of Yang, the opening of part 11 is corresponding to the hinges or between the hinges).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new reference, Arai and discussion above.
Applicant has amended to the claims, the specs and the drawing, the previous objections and some of the 112 rejections are mooted.
However, if Applicant believes that the claimed invention’s lid apparatus different from the prior art’s lid apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                       11/23/2022